DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 9, 12-13, and 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, Aschwanden et al. (U.S. PG-Pub No. 2018/0267294; hereinafter – “Aschwanden”), teaches a device comprising:
a controller (92) (See e.g. Figs. 11-12; Paragraphs 0205 and 0230);
a light source (201) (See e.g. Figs. 53-54; Paragraphs 0273-0274); and
a display system (1) (See e.g. Figs. 53-54; Paragraphs 0273-0274) comprising:
a magnet (20, 21, 22, 23, 24) having a flat surface (See e.g. Figs. 1-8, 12, 17-20, 22, 24-25, and 37; Paragraphs 0200, 0215-0217, and 0238-0242);
a frame (11, 15, 25, 422, 423, 430, 431) including a ball-shaped enclosure for enclosing the magnet (20, 21, 22, 23, 24), the magnetic being secured to the frame within the ball-shaped enclosure without using torsion bars to connect the magnet to the frame (See e.g. Figs. 1-8, 12, 17-20, 22, 24-25, and 37; Paragraphs 0200, 0215-0217, and 0238-0242);
an optical element (10) disposed over the flat surface of the magnet (See e.g. Figs. 1-8, 12, 17-20, 22, 24-25, and 37; Paragraphs 0200, 0202-0203, 0215, and 0239); and
a plurality of actuators (30, 31, 40, 41, 60, 70) disposed on or within the frame, wherein actuation of the actuators by the controller adjusts a tilt of the optical element by magnetically interacting with magnet to reflect light from the light source (See e.g. Figs. 1-8, 12, 17-20, 22, 24-25, and 37; Paragraphs 0200, 0203-0206, 0210-0214, 0224, and 0238-0239).
Aschwanden fails to teach or reasonably suggest that the magnet has a ball shape with a flat surface. Notably, although Aschwanden teaches a magnet formed in a support with a convex surface in Fig. 37, Aschwanden fails to teach that the magnet itself is formed in a ball shape. Given that the support in Aschwanden is explicitly taught to be non-magnetic, it would not have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the magnet of Aschwanden to be ball-shaped.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 1, specifically including the limitation: “a magnet having a ball shape with a flat surface.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896